Case: 18-13709   Date Filed: 03/21/2019   Page: 1 of 7


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13709
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:17-cv-20822-JEM

DEVON A. BROWN,

                                                             Plaintiff-Appellant,

                                    versus

ANN COFFIN,
Florida Department of Revenue, Program Director,
individual and official capacity,
FLORIDA DEPARTMENT OF REVENUE,
Office of Child Support Enforcement, Title IV-D Agency,

                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (March 21, 2019)

Before MARCUS, WILSON and HULL, Circuit Judges.

PER CURIAM:
               Case: 18-13709       Date Filed: 03/21/2019     Page: 2 of 7


       Devon Brown, proceeding pro se, appeals the district court’s order dismissing

his amended civil complaint for lack of subject matter jurisdiction based on the

Rooker-Feldman 1 doctrine. In his complaint, Brown requested that the district court

review and reject final state court child-support and enforcement orders entered

against him after he lost in state court. On appeal, Brown does not address in his

initial brief the district court’s ruling that his claims were barred by the Rooker-

Feldman doctrine. After thorough review, we affirm.

       We typically review a district court’s application of the Rooker-Feldman

doctrine de novo. Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069–70 (11th

Cir. 2013). The party asserting the claim bears the burden of establishing federal

subject matter jurisdiction. Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d
1242, 1247 (11th Cir. 2005).

       Generally speaking, the Rooker-Feldman doctrine bars federal district courts

from reviewing state court decisions because lower federal courts lack subject matter

jurisdiction over final state-court judgments. See Alvarez v. Att’y Gen. for Fla., 679
F.3d 1257, 1262–64 (11th Cir. 2012). The Rooker-Feldman doctrine applies to

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting



       1
         The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
                                              2
               Case: 18-13709     Date Filed: 03/21/2019    Page: 3 of 7


district court review and rejection of those judgments.” Nicholson v. Shafe, 558
F.3d 1266, 1273 (11th Cir. 2009) (quoting Exxon Mobil Co. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005)). The doctrine applies not only to federal claims

actually raised in the state court, but also to claims that were not raised in the state

court but are inextricably intertwined with the state court’s judgment. Casale v.

Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). A claim is inextricably intertwined

if it would effectively nullify the state court judgment, or if it succeeds only to the

extent that the state court wrongly decided the issues. Id. However, it does not apply

when a party did not have a reasonable opportunity to raise his or her federal claims

in state proceedings. Id. We’ve applied Rooker-Feldman principles to child custody

proceedings on multiple occasions and have concluded that, under Rooker-Feldman,

we may not interfere with final judgments rendered by state courts. See Goodman

ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332–35 (11th Cir. 2001); Liedel v.

Juvenile Court of Madison Cnty., Ala., 891 F.2d 1542, 1545-46 (11th Cir. 1990);

Staley v. Ledbetter, 837 F.2d 1016, 1017–18 (11th Cir. 1988).

      In Florida, judges of the circuit court appoint “general magistrates” to hear

certain matters, including child support enforcement actions, referred to them with

consent of all parties. Fla. R. Fam. P. 12.490. The rules provide for state judicial

review of the general magistrate’s report and recommendation. Id. The parties may

file exceptions to the report within 10 days from the time it is served on them. Id.

                                           3
              Case: 18-13709     Date Filed: 03/21/2019   Page: 4 of 7


Then, the circuit judge must review the entire record and give a hearing on the

exceptions, and may amend the order, conduct further proceedings, or refer the

matter back to the general magistrate for further proceedings. In re Family Law

Rules of Procedure, 663 So. 2d 1049, 1051–52 (Fla. 1995); Fla. R. Fam. P. 12.490,

12.491. If no party files exceptions, a circuit judge reviews the report and enters an

order, at which point a party may file a motion to vacate and request a hearing on

the court’s order on the magistrate’s recommended order. Hinckley v. Dep’t of

Revenue ex rel. K.A.C.H., 927 So. 2d 73, 75 (Fla. Dist. Ct. App. 2006); Fla. R. Fam.

P. 12.491(f). An appeal from that order may be appealed to the state appellate court.

Robinson v. Robinson, 928 So. 2d 360, 362 (Fla. Dist. Ct. App. 2006).

      An issue is abandoned when a party seeking to raise a claim or issue on appeal

fails to plainly and prominently raise the issue. Sapuppo v. Allstate Floridian Ins.

Co., 739 F.3d 678, 681, 683 (11th Cir. 2014). Although we read briefs filed by pro

se litigants liberally, issues not briefed on appeal by a pro se litigant are deemed

abandoned. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Moreover,

we will not address arguments raised for the first time in a pro se litigant’s reply

brief. Id. It is insufficient for a party to make only passing references to a claim

without supporting argument or citation to authority. Sapuppo, 739 F.3d at 681–82.

Liberal construction of pro se pleadings “does not give a court license to serve as de

facto counsel for a party, or to rewrite an otherwise deficient pleading in order to

                                          4
              Case: 18-13709       Date Filed: 03/21/2019   Page: 5 of 7


sustain an action.” Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th

Cir. 2014) (quotations omitted).

      Here, Brown has abandoned any challenge to the district court’s order on

appeal because he does not address the order in his initial brief. Timson, 518 F.3d

at 874. Additionally, Brown makes no reference the Rooker-Feldman doctrine. He

argues only that the district court “did not dismiss [the case] based upon any legal

argument based upon the merits,” which does not adequately identify the issue and

is no more than a passing reference to the district court’s decision without supporting

argument or citation to authority. Sapuppo, 739 F.3d at 681–82. Although Brown

says in his reply brief that the Rooker-Feldman doctrine does not apply because he

was not seeking review of state court rulings, that child support laws are “treaties”

and “contracts,” not “law,” and that family courts are not Article III courts, we will

not address arguments raised for the first time in a pro se litigant’s reply brief. See

Timson, 518 F.3d at 874. Thus, Brown has abandoned any challenge to the district

court’s order on appeal.

      But even if we were to review the issue on appeal, we would conclude that

the district court properly sua sponte dismissed Brown’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine. Brown, who lost in state

court, requested that the district court review and reject the final state court child-

support and enforcement orders, a request he made clear in both his prayer for relief

                                           5
               Case: 18-13709     Date Filed: 03/21/2019    Page: 6 of 7


in the amended complaint and his motion to “temporarily stop the Title IV-D child

support enforcement until this court constitutionally solve[s] the case.” While he

claims he is seeking relief from the Florida Department of Revenue’s administrative

actions in enforcing a child support order, the harm he actually seeks to remedy is

the Florida state court’s judgment in favor of the Department. See Staley, 837 F.2d

at 1017–18. As a result, Brown essentially has admitted that success in this case

requires a reversal of the state court’s decision. Nicholson, 558 F.3d at 1273.

      As for Brown’s federal claims that the Florida Department of Revenue and its

Director violated his constitutional rights by obtaining orders to garnish his tax

return and suspend his driver’s license, pursuant to the child support order, they are

inextricably intertwined with the state court judgment. Casale, 558 F.3d at 1260.

Specifically, he challenges the authority of the state magistrate to issue the orders

enforcing his child support obligations, the process he was afforded, and the validity

of the child support enforcement statute, alleging that the state magistrate had not

taken the proper oath and violations of his rights to due process and trial by jury, and

rights under the Fair Debt Collection Practices Act. Succeeding on these federal

claims would effectively nullify the state court judgment, as he expressly requests,

because it would require the federal court to deem the state court’s authorization to

use “additional remedies to enforce the arrearage” unconstitutional. See Casale, 558
F.3d at 1260; Liedel, 891 F.2d at 1545–46.            Therefore, his allegations are

                                           6
                Case: 18-13709    Date Filed: 03/21/2019    Page: 7 of 7


inextricably intertwined with the underlying state-court dispute regarding his child

support obligations.

      Finally, Brown had a reasonable opportunity to raise his constitutional

arguments before the state courts. See Goodman, 259 F.3d at 1332–33. Unlike the

plaintiff in Goodman, who challenged a search that was not discussed in her child

custody hearing and who therefore had no opportunity to raise her constitutional

challenges to the search, Brown’s challenges to the state magistrate’s authority, the

process afforded him, and the validity of the child support statute could have been

raised in the state court proceeding and on appeal, in accordance with Florida law.

See id.; Fla. R. Fam. P. 12.490; Robinson, 928 So. 2d at 362. Thus, to the extent

Brown believes the state-court orders were delivered without authority, he must seek

a remedy in state court, since his claim invites review and rejection of the state-court

judgment by asking the federal court to determine whether it was wrongfully issued.

Because we do not have the jurisdiction to overturn the Florida state court’s decision,

we affirm the district court’s dismissal of Brown’s action for lack of subject matter

jurisdiction.

      AFFIRMED.




                                           7